Citation Nr: 1507085	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, soot, dust, and chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A videoconference was held before the undersigned Veterans Law Judge in May 2014.  A transcript of said hearing has been associated with the record.  Subsequent to the hearing, the Veteran waived initial RO consideration of newly-submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that a supplemental medical opinion is warranted in this case to address the Veteran's claim of entitlement to service connection for COPD as due to in-service asbestos exposure.  

Initially, because the RO stated in a July 2012 examination request that the Veteran "served as a boiler tech which carries a high probability of exposure to asbestos" and the Statement of the Case (SOC) issued by the RO in February 2013 stated "[w]e have conceded that it is highly probable that you were exposed to asbestos in service based on your rate as a boiler technician" the Board (resolving all reasonable doubt in the Veteran's favor) concedes that the Veteran was exposed to asbestos during service.  See VA Adjudication and Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9) (h), "[a]s always, resolve reasonable doubt in the claimant's favor."  

The Veteran attended a VA respiratory disorders examination in August 2012.  The examiner indicated a diagnosis of COPD in 2012.  She noted the Veteran's history of asbestos exposure as well as his statement that he stopped smoking approximately 8 years previously, after smoking for approximately 30 years.  The examiner noted the Veteran's complaints of increased chest tightness and loss of breath in the preceding 8 months.  She concluded that it was less likely than not that COPD was incurred in or caused by service.  In her rationale, the examiner stated that the Veteran's service treatment records (STRs), medical notes, June 2012 VA computed tomography (CT) of the chest, June 2012 VA chest X-ray (CXR), and August 2012 VA pulmonary function testing (PFT) were reviewed.  She explained that the PFT was "reflective of an obstructive disorder, his chest x-ray showed a symmetric hyperinflation reflective of emphysema, but did not show any interstitial process (as in exposure to Asbestosis)" and that "[p]leural involvement is characteristic of asbestosis, which again this veteran did not show on his CT or CXR."  The examiner concluded that due to the lack of evidence identifying asbestosis, it was less likely than not that COPD was caused by service.  Rather, the examiner felt that the COPD was "most likely caused by extended years of smoking."  

Because the rationale provided by the examiner in August 2012 (which addressed the etiology of the Veteran's COPD with respect to cigarette smoking but did not address whether the Veteran's COPD was at least as likely as not related to in-service asbestos exposure), an addendum medical opinion is necessary addressing whether it is at least as likely as not that the Veteran's COPD is related to in-service exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Additionally, the addendum medical opinion should address the question of whether it is at least as likely as not that the Veteran's COPD is related to in-service exposure to soot, dust and chemicals, in light of the Veteran's testimony during his May 2014 videoconference hearing that he developed COPD as a result of cleaning boiler tubes without a respirator, which exposed him to soot, dust and chemicals (Hearing Transcript, Pages 3-6).  

The examiner should include a discussion of the following evidence in his addendum opinions  (a) a May 2014 evaluation by private physician M.A., M.D., of Family Medicine Gering, which assesses COPD and found "his lung condition can be due to but not entirely due to service in the Navy"; and (b) an undated letter from M.A., M.D., received in May 2014 stating that "[b]ased on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his COPD is due largely, if not entirely, to his service in the Navy from September of 1968 to March of 1980."  

Finally, the Board notes that while the Veteran had previously contended that his COPD was due to exposure to Agent Orange, he testified during his May 2014 videoconference hearing before the undersigned that he was no longer pursuing this theory of entitlement.  (Hearing Transcript, Page 9).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records dated from November 2013 (the date of the most recent VA records) to the present.  

2. The AOJ should then refer the case to the VA examiner who conducted the August 2012 VA respiratory conditions examination (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection for COPD due to asbestos exposure.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.  The examiner should set forth the following opinions:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD is related to active service-specifically, exposure to asbestos (said exposure having been conceded by VA). 

(b) Next, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD is related to active service-specifically, exposure to soot, dust, and chemicals.  

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record, to include, but not limited to, the following:  (a) a May 2014 evaluation by private physician M.A., M.D., of Family Medicine Gering, which assesses COPD and found "his lung condition can be due to but not entirely due to service in the Navy"; and (b) an undated letter from M.A., M.D., received in May 2014 stating that "[b]ased on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his COPD is due largely, if not entirely, to his service in the Navy from September of 1968 to March of 1980."  

3.  The AOJ must review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.  

4. When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




